Citation Nr: 0201927	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-16 903	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUE

Entitlement to a rating greater than noncompensable for 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	David O. Moye, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from ratings decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  By rating decision of 
April 1999, the RO granted service connection for peripheral 
neuropathy and for chronic obstructive pulmonary disease as 
secondary to chemotherapy for treatment of service-connected 
Hodgkin's lymphoma.  Initially, zero percent evaluations were 
assigned for peripheral neuropathy and for chronic 
obstructive pulmonary disease, each rating effective from 
November 5, 1998.  


In a July 1999 rating decision, the RO determined that clear 
and unmistakable error had been committed in not assigning an 
effective date of January 16, 1998 for service-connected 
bilateral lower extremity neuropathy and in not assigning an 
effective date of August 20, 1998 for service-connected 
chronic obstructive pulmonary disease.  Further, based on 
difference of opinion, it was determined that a 10 percent 
evaluation was warranted, respectively, for right lower 
extremity peripheral neuropathy and for left lower extremity 
peripheral neuropathy.  

A hearing was held in October 2000 before an RO hearing 
officer.  A transcript of the hearing is of record.

Inasmuch as the pending appeal is from an original award, the 
Board has framed the issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In that decision, the United States Court of Appeals for 
Veterans Claims (Court) determined that original awards are 
not to be construed as claims for increased ratings.

The Board is undertaking additional development on the issues 
of entitlement to a rating greater than 10 percent for 
peripheral neuropathy of the right lower extremity and 
entitlement to a rating greater than 10 percent for 
peripheral neuropathy of the left lower extremity, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDING OF FACT

Chronic obstructive pulmonary disease is manifested by DLCO 
of 80 percent of predicted on pulmonary function testing.


CONCLUSION OF LAW

A rating of 10 percent for chronic obstructive pulmonary 
disease is warranted.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Reports were received in October 1999 from Drs. William A. 
Merva, Joel A. Schor, Charles E. Gabe, and Stephen P. Raskin.  
They were cumulatively to the effect that the veteran had 
developed lower extremity peripheral neuropathy and had 
experienced an increase in pulmonary fibrosis as a result of 
chemotherapy and radiation administered for Hodgkin's 
disease.  A duplicate of Dr. Raskin's report was later added 
to the claims file. 

A VA examination, including an evaluation of pulmonary 
status, was performed in February 1999.  History indicated 
that the veteran had exertional dyspnea.  He could not play 
soccer with his daughter due to shortness of breath.  He 
found that going up and down grades caused shortness of 
breath.  He was able to breathe satisfactorily on level 
ground.  However, he was becoming extremely dyspneic using 
stairs.  His respiratory complaints had developed after 
undergoing radiation treatment for Hodgkin's disease.  He 
denied hemoptysis or recurrent pneumonias or bronchitis.  He 
indicted that his weight was stable.

Clinical inspection revealed that the chest had decreased 
breath sounds bilaterally.  There were no wheezes or rhonchi.  
A chest x-ray examination was essentially negative.  
Pulmonary function testing was interpreted as showing an FVC 
of 4.83 which was 94 percent of predicted.  FEV-1 was 3.82 
(92% of predicted value of 4.16).  FEV-1/FVC was mildly 
decreased to 79 (97% of predicted value of 81).  DLCO was 
interpreted as normal at 23.12 (80% of predicted value of 
28.90).  Blood gases were mildly decreased, with PaO2 at 75, 
PaCO2 at 37 and pH at 7.44.  The impression was very mild 
obstructive lung disease, confirmed by increased residual 
volume.  The clinical diagnoses included pulmonary fibrosis 
and history of radiation pneumonitis, secondary to radiation 
therapy, with residual decreased diffusion capacity.

Received in August 1999 was a report of pulmonary function 
testing, dated in January 1992, from E.R. Jabour, M.D.  The 
assessment was that spirometry was normal.  A mild reduction 
in residual volume was shown; otherwise, lung volumes were 
normal.  Diffusion capacity, at 53% of predicted, was 
interpreted as moderately reduced.  

A report was received in October 1999 from Stephen DeGray, 
M.D.  He observed that the veteran's treatment with Bleomycin 
might have resulted in an objective decrease in pulmonary 
function.  A subsequent statement from this physician was to 
essentially the same effect.

The veteran's substantive appeal to the Board was received in 
August 1999.  He contended that VA failed to consider the 
results of pulmonary function testing showing moderately 
reduced (53%) oxygen diffusion in the lungs, in contrast to 
the more favorable results of pulmonary function testing of 
forced expiratory volume and forced vital capacity.  He 
maintained that diminished diffusion caused shortness of 
breath on exertion, which imposed limitations on activities 
of daily living.

A hearing was held in October 2000 before a hearing officer 
at the RO.  In testimony, the veteran related that he became 
out of breath from exertional activities like stair climbing.  
He reported that his shortness of breath was caused by 
diminished oxygenation of blood in the lungs.  He stated that 
he had no problems with breathing when at rest and denied 
receiving treatment or medication for his lung problem.  

A VA pulmonary examination was performed in March 2001.  The 
veteran reported that he had a great deal of shortness of 
breath, even with the slightest amount of exertion.  He 
indicated that he had an occasional dry cough and that there 
was no sputum, hemoptysis or anorexia.  He stated that his 
appetite was fair.  He also remarked that his dyspnea on 
exertion occurred with one flight of stairs-any small incline 
or fast walking left him short of breath and fatigued.  He 
stated that if he walked at a slow pace, he was not affected 
by shortness of breath as long as slow walking was not 
accompanied by work effort.  He was not reported to be 
asthmatic.  He indicated that he was not on medications 
currently for his chronic obstructive pulmonary disease or 
shortness of breath.  He denied periods of incapacitation due 
to shortness of breath.  

On clinical inspection, there was no presence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  There had been no weight loss or gain in the 
past year.  There were no restrictive diseases such as 
kyphoscoliosis or pectus excavatum.  Pulmonary function 
studies indicating spirometry showed normal FEV-1 and normal 
FVC.  The FEV-1/FVC was 79.  The DLCO was normal.  Blood 
gases were PO2 of 87.5, PCO2 of 33.8 and pH of 7.43.  The 
study was interpreted as normal.  A chest x-ray was 
interpreted as normal.  The diagnosis was very mild 
obstructive lung disease.  The examiner observed that, based 
on the examination and pulmonary function test, he could come 
to no conclusion as to what was causing the veteran's 
shortness of breath that did not show up on pulmonary 
function studies.

II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statements of the case furnished the appellant, the RO has 
notified him of the information and evidence necessary to 
substantiate his claim.  Pertinent post-service medical 
records have been associated with the record, and the 
appellant has undergone examination in connection with the 
claim on appeal.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  There is no indication 
that additional evidence exists and can be obtained on the 
issue here in question.  Adjudication of this appeal, without 
referral to the RO for further consideration under the new 
law and regulations, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).


6604  Chronic obstructive pulmonary disease:
    FEV-1 less than 40 percent of predicted value, or; the           
     ratio of Forced Expiratory Volume in one second to 
Forced
     Vital Capacity (FEV-1/FVC) less than 40 percent, or;
     Diffusion Capacity of the Lung for Carbon Monoxide by 
the
     Single Breath Method (DLCO (SB)) less than 40-percent
     predicted, or; maximum exercise capacity less than 15 
ml/
     kg/min oxygen consumption (with cardiac or respiratory
     limitation), or; cor pulmonale (right heart failure), 
or;
     right ventricular hypertrophy, or; pulmonary 
hypertension
     (shown by Echo or cardiac catheterization), or; 
episode(s)
     of acute respiratory failure, or; requires outpatient
     oxygen therapy                                                                                  
100
    FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40
     to 55 percent, or; DLCO (SB) of 40- to 55-percent
     predicted, or; maximum oxygen consumption of 15 to 20 
ml/
     kg/min (with cardiorespiratory limit)                                                
60
    FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
     to 70 percent, or; DLCO (SB) 56- to 65-percent predicted              
30
    FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71
     to 80 percent, or; DLCO (SB) 66- to 80-percent predicted              
10

38 C.F.R. Part 4, Diagnostic Code 6604 (2001).

The RO has assigned a zero percent evaluation for chronic 
obstructive pulmonary disease.  Governing criteria are very 
specific in providing percentage evaluations for chronic 
obstructive pulmonary disease based on the extent to which 
certain tests of a claimant's pulmonary function fall short 
of predicted values.  A 10 percent evaluation may be assigned 
if any of three pulmonary function test values falls in a 
certain range.  

Here, a recent VA pulmonary function study, in February 1999, 
demonstrated that the veteran's forced expiratory volume at 
one second was 92 percent of predicted, while the ratio of 
forced expiratory volume at one second to forced vital 
capacity was 97 percent of predicted.  Neither of these 
values satisfies a criterion for assignment of a 10 percent 
evaluation.  However, the pulmonary function test, which 
measures diffusion (DLCO), showed that the veteran achieved 
80 percent of predicted.  The examiner's assessment was that 
diffusion capacity of the veteran's lungs was "normal," 
notwithstanding that the actual DLCO fell 20 percent short of 
predicted.  On the most recent VA pulmonary function testing 
in March 2001, the assessment again was that DLCO was 
"normal," although neither actual DLCO values nor their 
relationship to predicted values expressed in terms of a 
percentage was reported.  Nevertheless, it appears that 
"normal" diffusion, from a clinical standpoint, may represent 
pulmonary function test values which are sufficient to 
satisfy one of criteria for assignment of a 10 percent 
evaluation pursuant to VA's Rating Schedule.  

With resolution of doubt in the appellant's favor, the Board 
concludes that a 10 percent rating for chronic obstructive 
pulmonary disease is warranted.  However, criteria for a yet 
higher rating of 30 percent are not satisfied.  In this 
regard, the Board notes that neither of the recent VA 
pulmonary function tests demonstrated that FEV-1 was 56- to 
70-percent of predicted, or; that FEV-1/FVC was 56 to 70 
percent of predicted, or; that DLCO (SB) was 56- to 65-
percent of predicted.  

The veteran has called the Board's attention to pulmonary 
function testing showing that his diffusion is moderately 
reduced at 53 percent of predicted.  However, the Board notes 
that the pulmonary function testing from which this value was 
obtained had been performed in January 1992.  The two more 
recent, above-referenced tests of pulmonary function 
performed by VA show much improved lung function.  Moreover, 
the Board has taken note of the veteran's statements and 
testimony indicating that he has shortness of breath with 
stair climbing and other exertional activities.  However, the 
two most recent VA pulmonary examinations have demonstrated 
only very mild chronic obstructive pulmonary disease.  
Indeed, the VA physician, who examined the veteran in March 
2001, commented that the veteran's complaint of shortness of 
breath was not supported by clinical or pulmonary function 
test findings.  The veteran has provided no recent objective 
evidence from private medical sources to contradict that 
assessment.

The Board has reviewed the entire evidence of record and 
finds that the 10 percent rating which the Board now assigns 
for chronic obstructive pulmonary disease reflects the most 
disabling this disorder has been since the beginning of the 
appeal period.  Thus, the Board concludes that staged ratings 
for chronic obstructive pulmonary disease are not warranted.  
Fenderson, supra. 


ORDER

A 10 percent rating for chronic obstructive pulmonary disease 
is granted, subject to governing criteria pertaining to the 
payment of monetary awards.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

